Ingraham, J.
(dissenting):
The only question upon this appeal is as to the action of the commissioners of taxes in including an amount of $199,813.23 for goods sold by the relator in this State, such amount being due upon book accounts to the relator, a foreign corporation doing business in this State. The relator fixed the amount invested by it in business in this State at the sum of $463,414. To this sum. the respondents added, for outstanding amounts due for goods sold, less ten per cent, $199,813.23, and deducted from these two sums the indebtedness incurred by the relator in the purchase of property within this State.
Section 1 of chapter 37 of the Laws of 1855 provides that “all persons and associations doing business in the State of New York as merchants, bankers or otherwise, either as principals or partners,, whether special or otherwise, and not residents of this State, shall be assessed and taxed on all sums invested in any manner in said business, the same as if they were residents of this State.”
This statute has been several times considered by the Court of Appeals, and applying its construction of the statute we must determine whether or not money due to a non-resident doing business here for property that it has sold is property invested within the State within the meaning of this section. In the case of People ex rel. Thurber, Whyland Co. v. Barker (141 N. Y. 121) Judge Peckham, in'-delivering■ the opinion of the court, _says: “We are of the opinion that this act does not contemplate the deduction of debts from the sums invested in this State by non-residents. As the person is a non-resident, it is to be assumed that he will, at the place of his domicile, have all of what might be termed his equities adjusted, and that,.if entitled to it anywhere, it will be at such domicile that he will claim and be allowed the right to have such deduction. In his case the statute, of 1855 seizes upon the certain specific sum which he has here invested in the business carried on by him, and that sum is to be assessed .and taxed the same as if the.person were a resident of the State. In using the expression, ‘ the same as if they were residents of this State,’ we do not think it was intended that exceptions were to be allowed here the same as if the party were a resident or that deductions from the sum thus invested should' be made as if that were the case. It *528meant, as it seems to ns, that the sum invested in any manner in business in this State should be assessed in the same manner and form as a resident would be assessed.” And the court, in finally disposing of the case, says: “ The relator, having no right to deduct its debts from the sum it had invested in its business here, it is unnecessary to discuss the question whether the amount of the debts due it should be regarded as any part of the sum invested in its business in this State, because the sum assessed by the defendants is less than the amount which the affidavit of the president of the relator shows was invested in its business in this State at the time of such assessment exclusive of. those accounts.”
From this decision it would seem that the rule to be followed is that under the statute of 1855 the State seized upon a specific property which the non-resident has here invested in the business carried-on by it, and that that sum is to be assessed and taxed as though the non-resident were a 'resident; that the general equities as to the relator’s assets and liabilities, placing on one hand .the amount that is owed to it from others, and on the other hand the amount that it owes others, are to be adjusted at the place of its domicile, where it can have the right to have such general equities adjusted. It is not entitled to deduct from the value of the property invested in this State the amount of its indebtedness, nor is it obliged to pay the tax upon the amount of money that others are indebted to it. The determination of this question must be settled at its domicile. If a non-resident brings property within this State, .that specific property is taxable, although he may owe a much larger sum- of money, or, in fact, may be insolvent. If, however, no such specific property or sum of money is within this State, although such non-resident does business here, he is not taxable, although he may be worth millions. Does it make any difference, as to his liability to taxation, whether the money which he has owing him is owing by citizens of this State or by citizens of a foreign State ? Suppose a person doing business in the State of Hew York, manufacturing goods in the State of Hew Jersey, should sell to a resident of this State certain goods which were shipped from his factory in Hew Jersey, would the debt owing-to him by such citizen of this State be any more property invested in this State than if the person- to whom the property had been sold, resided in Hew Jersey ? We have not a case where bonds or obli*529gations, being the evidence of debt, as here, but the simple case of a person being indebted to a non-resident in a snm of money which such person is bound to pay. It certainly is immaterial whether or not the contract of sale was made in this State, and it seems to be equally immaterial whether or not the debtor is a resident of this State. The general rule that a debt is property at the domicile of the creditor, and not of the debtor, is too well settled to be questioned, and it would certainly seem to be most unjust to subject a person to taxation upon debts due to him, and not allow him credit for moneys due by him. It is manifestly impossible in the case of a non-resident, or foreign corporation doing business here, to make such adjustments. The property that a non-resident.brings to this State and invests here, the statute in question subjects to taxation. But a mere chose in action, a credit to a person, whether engaged in doing business here or elsewhere, is not property invested at all. It is a debt due him which may or may not be paid, depending upon the solvency of the debtor, and there can certainly be no distinction between a debt due to a non-resident doing business in New York from one residing in New Jersey, and a debt due from one residing in New York, as there can be no difference with respect to the liability of a trader as to whether his creditor resides in New Jersey or New York. If a person doing business here, who has sold his property and has parted with his title, giving a credit to the purchaser, is to be charged with the amount owed to him as money invested in business in this State, he certainly should be allowed to be credited with the amount which he owes for money borrowed by him to purchase property to carry on his business. Yet that is exactly what the Court of Appeals said in the Thurber, Whylandcase, that he could not be credited with, because that was an equity which must be adjusted at the place of his domicile.
I think, therefore, that the order appealed from should be reversed and the assessment corrected, by deducting from the assessed value of the relator’s property the sum of $199,813.23 for outstanding amounts due for goods sold, less ten per cent.
Order affirmed, with costs.